DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive. 
           Regarding claim 1 previously rejected with reference Fu as well as similar independent claim 5 rejected with additional reference Djordjevic, Applicant argues that although Fu discloses training sentiment specific priors and may describe that similar words have similar vectors, Fu does not disclose limitations “estimating the representations, which are determined as the word vectors in the semantic space, using the sentiment priors which are included in the topic model and trained based on representations distributed using the regularizer which defines a same sentiment to words having similar word vectors” and “each of the sentiment priors trained in the topic model is the same for the words having the similar word vectors” (Amendment, pg. 7-9, sec. V and Vi).
         Examiner respectfully disagrees. Fu discloses learning word embeddings of words in a continuous space, where the word embeddings are trained on a large corpus into a topic model, and where similar words have similar vectors (pg. 44, right column, sec. 1; sec. 2.2, pg. 45). Fu further discloses obtaining using a training/learning scheme, sentiment prior information βlkw that is included as latent variables in the topic model, Nl,k,w  of words having topic k and sentiment label l and normalized according to regularization coefficient η (sec. 3.3.2 and Table 1). Therefore, since the sentiment priors are used in representing a number of occurrences of words having a sentiment label l and the embeddings of the words also include similar words have similar vectors, Fu discloses limitations “estimating the representations, which are determined as the word vectors in the semantic space, using the sentiment priors which are included in the topic model and trained based on representations distributed using the regularizer which defines a same sentiment to words having similar word vectors” and “each of the sentiment priors trained in the topic model is the same for the words having the similar word vectors” as required by claims 1 and 5.
Applicant’s arguments with respect to claims 1 and 5 and Fu not disclosing limitations “predicting user attributes by the topic model using the sentiment priors trained based on the representations distributed by using a regularizer, wherein the user attributes comprise at least one a location, a gender, and an age of a user” and “updating the sentiment priors based on the predicted user attributes” (previously presented in claims 3 and 7 that were dependent on objected allowable intervening claims 2 and 6)  have been considered but are moot in light of new grounds of rejection with reference Tutubalina as presented below. 

Response to Amendment
The prior 35 U.S.C. 101 rejection of claims 1 and 5 (9/27/21) are hereby withdrawn in light of amendments to the claims

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.         Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al “Weakly supervised topic sentiment joint model with word embeddings” (“Fu”) in view of Tutubalina et al “Inferring Sentiment-Based Priors in Topic Models” (“Tutubalina” – IDS, 11/6/19)
         Per Claim 1, Fu discloses a method for topic modeling, the method comprising:
            inputting a review into a topic model comprising sentiment priors (Abstract; We introduce word embeddings which are trained on very large corpora into the new model. The word embedding can add external semantic information of words to improve the problems of data sparseness and synonyms/homonyms, and get better topic representations…We implement our model (WS-TSWE) with Gibbs sampling algorithm 
            determining representations for each word in the review using the topic model, wherein the representations are word vectors in a semantic space (We introduce word embeddings which are trained on very large corpora into the new model…, pg. 44, right column, sec. 1; learning a real-valued word embeddings in a continuous space, where similar words are likely to have similar vectors. This technique is called word embeddings…, sec. 2.2, pg. 45; sec. 3.3);
           estimating the representations, which are determined as the word vectors in the semantic space, using the sentiment priors which are included in the topic model and trained based on representations distributed using the regularizer which defines a same sentiment to words having similar word vectors (the new model allows automatic updates of sentiment orientation for each word in a semi-supervised fashion…, pg. 44, right column, sec. 1; learning a real-valued word embeddings in a continuous space, where similar words are likely to have similar vectors…, sec. 2.2; sec. 3.1; Nl, k, i  Number of occurrences of word i appeared in topic k and sentiment label l by the embedding component and Dirichlet multinomial component, Table 1; We can get every word sentiment prior information βlkw based on the external lexicon in the initial approximation and we update βlkw ∝ N l, k, i in the Gibbs sampling algorithm process… So the βlkw can be represented as βlkw = Nl,k,w/η, where η is a regularization coefficient that should start to be large and then decrease…, sec. 3.3.2; sec. 3.4; sec. 4; sec. 4.3.1.2., regularization coefficient as controlling equating sentiment priors βlkw with the embedding number Nl,k,w of occurrences of words of topic k having sentiment label l, embeddings as also implying similar words are likely to have similar vectors); and
            determining, based on the estimated representations, a topic corresponding to the review (learning a real-valued word embeddings in a continuous space, where similar words are likely to have similar vectors…, sec. 2.2; discover the topic vector υk that minimizes Lk, sec. 3.1; We can get every word sentiment prior information βlkw based on the external lexicon in the initial approximation and we update βlkw ∝ N l, k, i in the Gibbs sampling algorithm process…where η is a regularization coefficient that should start to be large and then decrease…, sec. 3.3.2; sec. 3.4)     
            wherein each of the sentiment priors trained in the topic model is the same for the words having the similar word vectors (learning a real-valued word embeddings in a continuous space, where similar words are likely to have similar vectors…, sec. 2.2; sec. 3.1; Nl, k, i  Number of occurrences of word i appeared in topic k and sentiment label l by the embedding component and Dirichlet multinomial component, Table 1; We can get every word sentiment prior information βlkw based on the external lexicon in the initial approximation and we update βlkw ∝ N l, k, i in the Gibbs sampling algorithm process… So the βlkw can be represented as βlkw = Nl,k,w/η, where η is a regularization coefficient that should start to be large and then decrease…, sec. 3.3.2; sec. 4; sec. 4.3.1.2., regularization coefficient as controlling equating sentiment priors βlkw with the embedding number Nl,k,w of occurrences of words of topic k having sentiment label l, embeddings as also implying similar words are likely to have similar vectors);
           Fu does not explicitly disclose predicting user attributes by the topic model using the sentiment priors trained based on the representations distributed by using a regularizer, wherein the user attributes comprise at least one a location, a gender, and an age of a user or updating the sentiment priors based on the predicted user attributes
           However, these features are taught by Tutubalina:
           predicting user attributes by the topic model using the sentiment priors trained based on the representations distributed by using a regularizer, wherein the user attributes comprise at least one a location, a gender, and an age of a user (Another take on the same problem deals with very recently developed User aware Sentiment Topic Models (USTM) …USTM incorporates user meta-data tags (e.g., location, gender, or age) together with topics and sentiment…, sec. 2.3, pg. 7-8; Denoting by nw,k,t,m,d the number of words w generated with topic t, sentiment label k, and metadata tag m in document d and extending the notation accordingly, a Gibbs sampling step can be written as p(zj = t; lj = k; aj = m | v)…, sec. 2.3, pg. 8; sec. 3);
           updating the sentiment priors based on the predicted user attributes (Our modification of the models above learns the priors βkw for every word and every sentiment…This scheme works for every LDA extension considered above. At the E-step, we obviously should update βkw α nw,k,t,*,*,…This scheme works for every LDA extension considered above. At the E-step, we obviously should update βkw α nw,k,t,*,*,… where 𝜏 is a regularization coefficient… at the E-step of iteration i, update βkw… at the M-step, perform several iterations of Gibbs sampling…, sec. 3);
          It would have been obvious to one of ordinary skill in the art to combine the teachings of Tutubalina with the method of Fu in arriving at “predicting user attributes by the topic model using the sentiment priors trained based on the representations distributed by using a regularizer, wherein the user attributes comprise at least one a location, a gender, and an age of a user” and “updating the sentiment priors based on the predicted user attributes”, because such combination would have resulted in extending topic models for sentiment analysis leading to improvements in selected models including models incorporating user meta-data/attributes (Tutubalina, sec. 2.3;  sec. 5).

2.         Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Djordjevic et al US PGPUB 2013/0018651 A1 (“Djordjevic”) in view of Fu and Tutubalina
          Per Claim 5, Djordjevic discloses a device for topic modeling, the device comprising:          
             a memory storing a topic model and instructions (para. [0014]-[0015]; para. [0026]) 
             a processor which by executing the instructions is configured to (para. [0014]-[0015]):
            input a text into the topic model (fig. 2; Abstract);
            Djordjevic does not explicitly disclose input a review into the topic model comprising sentiment priors, determine, by the topic model, representations for each word in the review, wherein the representations are word vectors in a semantic space, estimate, by the topic model, the representations using the sentiment priors or determine a topic corresponding to the review based on the estimated representations, wherein the topic model comprises the sentiment priors trained based on the representations distributed by using a regularizer, the regularizer defining the same 
           However, these features are taught by Fu:
           input a review into the topic model comprising sentiment priors (Abstract; We introduce word embeddings which are trained on very large corpora into the new model. The word embedding can add external semantic information of words to improve the problems of data sparseness and synonyms/homonyms, and get better topic representations…We implement our model (WS-TSWE) with Gibbs sampling algorithm and experiment on four real online review data sets…, pg. 44, right column, sec. 1; sec. 2.1);
         determine, by using the topic model, representations for each word in the review, wherein the representations are word vectors in a semantic space (We introduce word embeddings which are trained on very large corpora into the new model…, pg. 44, right column, sec. 1; learning a real-valued word embeddings in a continuous space, where similar words are likely to have similar vectors. This technique is called word embeddings…, sec. 2.2, pg. 45; sec. 3.3);
          estimate, by using the topic model, the representations which are determined as the word vectors in the semantic space, using the sentiment priors which are included in the topic model and trained based on representations distributed using the regularizer which defines a same sentiment to words having similar word vectors (the new model allows automatic updates of sentiment orientation for each word in a semi-supervised fashion…, pg. 44, right column, sec. 1; learning a real-valued word embeddings in a continuous space, where similar words are likely to have similar vectors…, sec. 2.2; Nl, k, i  Number of occurrences of word i appeared in topic k and sentiment label l by the embedding component and Dirichlet multinomial component, Table 1; We can get every word sentiment prior information βlkw based on the external lexicon in the initial approximation and we update βlkw ∝ N l, k, i in the Gibbs sampling algorithm process… So the βlkw can be represented as βlkw = Nl,k,w/η, where η is a regularization coefficient that should start to be large and then decrease…, sec. 3.3.2; sec. 3.4; sec. 4; sec. 4.3.1.2., regularization coefficient as controlling equating sentiment priors βlkw with the embedding number Nl,k,w of occurrences of words of topic k having sentiment label l, embeddings as also implying similar words are likely to have similar vectors); and 
         determine a topic corresponding to the review based on the estimated representations (learning a real-valued word embeddings in a continuous space, where similar words are likely to have similar vectors…, sec. 2.2; discover the topic vector υk that minimizes Lk, sec. 3.1; We can get every word sentiment prior information βlkw based on the external lexicon in the initial approximation and we update βlkw ∝ N l, k, i in the Gibbs sampling algorithm process…where η is a regularization coefficient that should start to be large and then decrease…, sec. 3.3.2; sec. 3.4)     
         wherein each of the sentiment priors trained in the topic model is the same for the words having the similar word vectors (learning a real-valued word embeddings in a continuous space, where similar words are likely to have similar vectors…, sec. 2.2; sec. 3.1; Nl, k, i  Number of occurrences of word i appeared in topic k and sentiment label l by the embedding component and Dirichlet multinomial component, Table 1; We can get every word sentiment prior information βlkw based on the external lexicon in the initial approximation and we update βlkw ∝ N l, k, i in the Gibbs sampling algorithm  So the βlkw can be represented as βlkw = Nl,k,w/η, where η is a regularization coefficient that should start to be large and then decrease…, sec. 3.3.2; sec. 4; sec. 4.3.1.2., regularization coefficient as controlling equating sentiment priors βlkw with the embedding number Nl,k,w of occurrences of words of topic k having sentiment label l, embeddings as also implying similar words are likely to have similar vectors);
           Fu does not explicitly disclose predict user attributes by the topic model using the sentiment priors trained based on the representations distributed by using a regularizer, wherein the user attributes comprise at least one a location, a gender, and an age of a user or update the sentiment priors based on the predicted user attributes
           However, these features are taught by Tutubalina:
           predict user attributes by the topic model using the sentiment priors trained based on the representations distributed by using a regularizer, wherein the user attributes comprise at least one a location, a gender, and an age of a user (Another take on the same problem deals with very recently developed User aware Sentiment Topic Models (USTM) …USTM incorporates user meta-data tags (e.g., location, gender, or age) together with topics and sentiment…, sec. 2.3, pg. 7-8; Denoting by nw,k,t,m,d the number of words w generated with topic t, sentiment label k, and metadata tag m in document d and extending the notation accordingly, a Gibbs sampling step can be written as p(zj = t; lj = k; aj = m | v)…, sec. 2.3, pg. 8; sec. 3);
           update the sentiment priors based on the predicted user attributes (Our modification of the models above learns the priors βkw for every word and every sentiment…This scheme works for every LDA extension considered above. At the E-step, we obviously should update βkw α nw,k,t,*,*,…This scheme works for every LDA βkw α nw,k,t,*,*,… where 𝜏 is a regularization coefficient… at the E-step of iteration i, update βkw… at the M-step, perform several iterations of Gibbs sampling…, sec. 3);
          It would have been obvious to one of ordinary skill in the art to combine the teachings of Tutubalina with the method of Fu in arriving at “predict user attributes by the topic model using the sentiment priors trained based on the representations distributed by using a regularizer, wherein the user attributes comprise at least one a location, a gender, and an age of a user” and “update the sentiment priors based on the predicted user attributes”, because such combination would have resulted in extending topic models for sentiment analysis leading to improvements in selected models including models incorporating user meta-data/attributes (Tutubalina, sec. 2.3;  sec. 5).

3.         Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over view of Fu in view of Tutubalina as applied to claim 1 above, and further in view of Apishev “Additive Regularization for Topic Modeling in Sociological Studies of User-Generated Texts” (“Apishev”)
       Per Claim 10, Fu in view of Tutubalina discloses method of claim 1,
            Fu discloses wherein the estimating the representations further comprises performing a maximization of a likelihood of the topic model (sec. 3.1), and 
           Tutubalina discloses updating the sentiment priors (sec. 3; sec. 5)
           Fu in view of Tutubalina does not explicitly disclose wherein the performing the maximization comprises: updating a regularization coefficient of the regularizer or updating the sentiment priors using the regularizer having the updated

            However, these features are suggested by Apishev:
           wherein the performing the maximization comprises: updating a regularization coefficient of the regularizer (sec. 2.2; a topic model (1) is trained by maximizing a linear combination of the log-likelihood…and r regularizers …with regularization coefficients …, sec. 2.3; sec. 4.2); and
          updating the sentiment priors using the regularizer having the updated
regularization coefficient (sec. 3.1; sec. 4.2, lexical priors of topic model as suggesting sentiment priors)
          It would have been obvious to one of ordinary skill in the art to combine the teachings of Apishev with the method of Fu in view of Tutubalina in arriving at “wherein the performing the maximization comprises: updating a regularization coefficient of the regularizer” or “updating the sentiment priors using the regularizer having the updated regularization coefficient”, because such combination would have resulted in optimizing the priors (Apishev, sec. 2.2; sec. 2.3; sec. 4.2). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to substitute lexical priors described in Apishev for the sentiment priors described in Tutubalina with the predictable result of providing significant improvements to existing models as well as in uncovering new and interesting sentiment words (Tutubalina, sec. 5).

Allowable Subject Matter
Claims 2, 4, 6, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the cited references fail to disclose the combination of limitations recited in claims 2 and 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658